362 So. 2d 985 (1978)
Edith R. PEREZ et al., Appellants,
v.
Ran M. COHEN et al., Appellees.
Nos. 77-350, 77-351.
District Court of Appeal of Florida, Third District.
September 19, 1978.
Rehearing Denied October 20, 1978.
Magill, Sevier & Reid and Victor H. Womack, Miami, for appellants.
John Carruthers, II, Jeanne Heyward, Miami, for appellees.
Before HENDRY, HUBBART and KEHOE, JJ.
KEHOE, Judge.
Appellants, plaintiffs below, bring these consolidated appeals from orders dismissing their complaints for failure to prosecute and orders denying their motions to set aside the orders of default. We affirm.
It is undisputed by the parties that there was no record activity in the respective causes for a one year period. However, appellants contend that, pursuant to Florida Rule Civil Procedure 1.420(e), there was action "otherwise" in the causes, by their participating in another appeal related to these causes, which precluded the trial court from properly dismissing their complaints for failure to prosecute. We hold, as the trial court found, that this other activity was insufficient to avoid the imposition of the sanctions order by the trial court. Fla.R.Civ.P. 1.420(e). Accordingly, the orders appealed are affirmed.
Affirmed.